DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet amended drawing of Fig. 1D filed 4/19/2021 is entered.  Concurrently filed amendments to the specifications largely obviate the noted drawing objections.  Note, however, that amendments to the specification in para. [0027] reciting “wavelength converting layer 1250 of Fig. 1D and 1E” appears to conflict with the identification of “GaN layer 1250” in para. [0039] and “wavelength converting layer 1220” in para. [0040].  See objections to the specification below.  

Specification
The amended title of the invention filed 4/19/2021 is acceptable and entered.  
The disclosure is objected to because of the following informalities:
As noted above with regard to the drawings, amendments to the specification in para. [0027] reciting “wavelength converting layer 1250 of Fig. 1D and 1E” appears to conflict with the identification of “GaN layer 1250” in para. [0039] and “wavelength converting layer 1220” in para. [0040], which appear to represent the correct intent.  
Additionally, amended para. [0038] appears to have instead been intended to amend para. [0041]. Applicant is requested for clarity to re-submit complete paragraphs [0038] and [0041].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the refractive index of the cerium free YAG shell" and "the refractive index of the binder material".  There is insufficient antecedent basis for these limitations in the claim.  For purposes of compact prosecution, claim 7 is assumed to read, “The device of claim 1, wherein [[the]] a refractive index of the cerium free YAG shell is substantially matched to [[the]] a refractive index of the binder material.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US PGPub 2013/0002124), in view of Qin (NPL "YAG phosphor with spatially separated luminescence centers"), Agrawal (US PGPub 2008/0311380), and Camras (US PGPub 2013/0187184).
Regarding claim 1, Izumi discloses in Fig. 1, 

a wavelength converting layer (61, 62, & 63, para. [0033-0034]:  first and second phosphor grains, emitting different wavelengths of secondary light; para. [0034-0037] & [0043]:  YAG & semiconductor nanocrystals) attached to the light emitting semiconductor diode structure, 
the wavelength converting layer comprising: 
a plurality of phosphor grains (621, para. [0042]) encapsulated in aluminum oxide shells (622, para. [0042]:  shells reduce non-radiative transitions in the smaller-sized phosphors which have relatively large surface area compared to their bulk volume; & para. [0049]:  Al2O3); and 
a binder material (63, para. [0033]: resin) binding the plurality of phosphor grains.
Izumi appears not to explicitly disclose that the aluminum oxide shells are cerium free YAG shells.
Qin discloses a YAG:Ce-YAG:Cr core-shell phosphor for use in an LED to produce white light by generating multiple wavelengths (p. 244 col. 1), the core and shell producing wavelength emission of 500-600nm and 700nm respectively (p. 245, col. 2, bottom, to p. 246, col. 1), and whereby the dual luminescence center core-shell particle can produce a consistent mix of frequencies tunable by adjusting the core and shell relative dimensions (p. 246, col. 1).  Qin also discloses that the YAG:Cr shell may be produced on nanoparticles as small as 50nm (p. 244, col. 2, bottom).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the dual lamination center core-shell particles of Qin in the wavelength converting layer of Izumi, to provide a consistent and tunable mix of secondary frequencies.  In so doing, the aluminum oxide shells are cerium free YAG shells.
Izumi as combined appears not to explicitly disclose that the plurality of phosphor grains are 50-500nm in size.
Agrawal discloses a wavelength converting layer (see Fig. 4b, para. [0043]) comprising a high refractive index (RI) binder matrix containing matching RI phosphors to produce optically clear composites (para. [0003]), by reducing scattering and halos caused by RI mismatch (para. [0010]). High RI is recognized as >1.65 with RI of YAG ~1.85 (para. [0010]). Also, phosphor grain 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the matching refractive index binder and nanoparticle size of the phosphors of Agrawal in Izumi as combined to produce optical consistency and clarity in the wavelength converting layer.  In Izumi as combined, the minimal wavelengths of concern are in the ~400nm range, so it would have been obvious to provide phosphor grains below this size.  The Examiner notes that there is no criticality shown in the Instant Application for the claimed phosphor grain size.  As noted above, Izumi discloses that smaller phosphor grain sizes increase the rate of non-radiative recombination and decrease emission efficiency (Izumi, para. [0042]). Therefore, phosphor grain size is recognized in the art as a result-affecting parameter, and it would be obvious to adjust the phosphor grain size.
Izumi as combined appears not to explicitly disclose that the wavelength converting layer has a thickness of 5-20 microns. There is no evidence showing the criticality of the claimed thickness.
The semiconductor art well recognized that wavelength converting layer thickness controls parameters critical for device performance, including absorption and conversion ratio and non-radiative recombination effect on optical efficiency (see Camras, para. [0031]). Wavelength converting layer thickness is therefore an art recognized result affecting parameter.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the wavelength converting layer thickness for desired conversion ratio and optical efficiency.
Regarding claim 2, Izumi as combined therein discloses that the binder material has a refractive index of greater than 1.65 (Agrawal, para. [0010]:  RI~1.85).
-1. There is no evidence showing the criticality of the claimed non-radiative recombination rate.
The semiconductor art recognized that non-radiative recombination rate controls parameters critical for device performance, including optical efficiency (see Camras, para. [0031]) such that non-radiative recombination rate should be minimized with regard to other trade-offs.  The prior art further discloses that non-radiative recombination rate can be decreased by increasing phosphor grain size (Izumi para. [0042]:  smaller grain size increases surface area-to-bulk ratio, increasing defect concentration) and decreasing converting layer thickness (Camras, para. [0031]). Non-radiative recombination rate is therefore an art recognized result affecting parameter controllable by device physical parameters.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to minimize the non-radiative recombination rate with respect to other device tradeoffs such as wavelength mixing.
Regarding claim 4, Izumi as combined appears not to explicitly disclose that the wavelength converting layer is formed by depositing the plurality of phosphor grains onto the wavelength converting layer via an electrophoretic process.
The language, term, or phrase "depositing the plurality of phosphor grains onto the wavelength converting layer via an electrophoretic process", is directed towards the process of making a wavelength converting layer.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above 
Regarding claim 7, Izumi as combined therein discloses that a refractive index of the cerium free YAG shell is substantially matched to a refractive index of the binder material (Agrawal, para. [0003], [0010], & [0018]).
Regarding claim 8, Izumi as combined therein discloses that the wavelength converting layer further comprises a polymeric toughening additive (Agrawal, para. [0034] & [0041]:  polymeric solidifying and hardening).
Regarding claim 9, Izumi further discloses that the wavelength converting layer comprises a first surface facing the light emitting semiconductor diode structure, a oppositely positioned second surface, and sidewalls connecting the first and second surfaces (Fig. 1) and further comprising an optical isolation material (3, para. [0032]:  reflective) attached to a sidewall of the wavelength converting layer, the optical isolation material being a reflective material.
Regarding claim 10, Izumi further discloses phosphor 61 and/or 62 as a semiconductor nanocrystal quantum dot (para. [0037]) such that a quantum dot material is in contact with the wavelength converting layer.
Regarding claim 11, Izumi further discloses that the wavelength converting layer comprises a first surface facing a light emitting surface of the light emitting semiconductor diode structure, an oppositely positioned second surface, and sidewalls connecting the first and second surfaces (Fig. 1), a surface area of the first surface of the wavelength converting layer being larger than a surface area of the light emitting surface of the light emitting semiconductor diode structure (4).

a wavelength converting layer (61, 62, & 63, para. [0033-0034]:  first and second phosphor grains, emitting different wavelengths of secondary light; para. [0034-0037] & [0043]:  YAG & semiconductor nanocrystals) comprising: 
a plurality of phosphor grains (621, para. [0042]) encapsulated in aluminum oxide shells (622, para. [0042]:  shells reduce non-radiative transitions in the smaller-sized phosphors which have relatively large surface area compared to their bulk volume; & para. [0049]:  Al2O3); and 
a binder material (63, para. [0033]: resin) binding the plurality of phosphor grains.
Izumi appears not to explicitly disclose that the aluminum oxide shells are cerium free YAG shells.
Qin discloses a YAG:Ce-YAG:Cr core-shell phosphor for use in an LED to produce white light by generating multiple wavelengths (p. 244 col. 1), the core and shell producing wavelength emission of 500-600nm and 700nm respectively (p. 245, col. 2, bottom, to p. 246, col. 1), and whereby the dual luminescence center core-shell particle can produce a consistent mix of frequencies tunable by adjusting the core and shell relative dimensions (p. 246, col. 1).  Qin also discloses that the YAG:Cr shell may be produced on nanoparticles as small as 50nm (p. 244, col. 2, bottom).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the dual lamination center core-shell particles of Qin in the wavelength converting layer of Izumi, to provide a consistent and tunable mix of secondary frequencies.  In so doing, the aluminum oxide shells are cerium free YAG shells.
Izumi as combined appears not to explicitly disclose that the plurality of phosphor grains are 50-500nm in size.
Agrawal discloses a wavelength converting layer (see Fig. 4b, para. [0043]) comprising a high refractive index (RI) binder matrix containing matching RI phosphors to produce optically clear composites (para. [0003]), by reducing scattering and halos caused by RI mismatch (para. [0010]). High RI is recognized as >1.65 with RI of YAG ~1.85 (para. [0010]). Also, phosphor grain size smaller than the wavelength of relevant light further reduces scattering and opaqueness 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the matching refractive index binder and nanoparticle size of the phosphors of Agrawal in Izumi as combined to produce optical consistency and clarity in the wavelength converting layer.  In Izumi as combined, the minimal wavelengths of concern are in the ~400nm range, so it would have been obvious to provide phosphor grains below this size.  The Examiner notes that there is no criticality shown in the Instant Application for the claimed phosphor grain size.  As noted above, Izumi discloses that smaller phosphor grain sizes increase the rate of non-radiative recombination and decrease emission efficiency (Izumi, para. [0042]). Therefore, phosphor grain size is recognized in the art as a result-affecting parameter, and it would be obvious to adjust the phosphor grain size.
Izumi as combined appears not to explicitly disclose that the wavelength converting layer has a thickness of 5-20 microns. There is no evidence showing the criticality of the claimed thickness.
The semiconductor art well recognized that wavelength converting layer thickness controls parameters critical for device performance, including absorption and conversion ratio and non-radiative recombination effect on optical efficiency (see Camras. Para. [0031]). Wavelength converting layer thickness is therefore an art recognized result affecting parameter.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the wavelength converting layer thickness for desired conversion ratio and optical efficiency.
Regarding claim 14, Izumi as combined therein discloses that the binder material has a refractive index of greater than 1.65 (Agrawal, para. [0010]:  RI~1.85).
.
Claims 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in view of Qin, Agrawal, Camras, and further in view of Reiherzer (US PGPub 2016/0254421).
Regarding claim 5, Izumi as combined further discloses that a first phosphor grain (621 Izumi:  YAG:Ce core of the YAG:Ce-YAG:Cr core-shell phosphor as Izumi’s 62: 621-622 core-shell as provided by Qin) of the plurality of phosphor grains is a first phosphor type and a second phosphor grain (61, Izumi) is a second phosphor type (Izumi, para. [0034]:  produces a different wavelength than first phosphor grain 621).
Izumi appears not to explicitly disclose that the second phosphor grain is of the plurality of phosphor grains, i.e. it is not encapsulated in cerium free YAG shells as recited in claim 1.
Reiherzer discloses in para. [0057] that YAG:Ce phosphor dominant wavelength may be varied by varying the particle size.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a similar cerium free YAG shell encapsulating a YAG:Ce particle as the second phosphor grain of a different particle size from the first phosphor grain in Izumi as combined to provide a further wavelength in producing a whiter light.  In so doing, the second phosphor grain of the plurality of phosphor grains is a different phosphor type (i.e. different size emitting a different wavelength.)
Regarding claim 6, Izumi as combined appears not to explicitly disclose that the first phosphor grain is 300-400 nm in size and the second phosphor grain is less than 100 nm in size. There is no criticality shown in the Instant Application for the claimed phosphor grain size.  
The prior art discloses that smaller phosphor grain sizes increase the rate of non-radiative recombination and decrease emission efficiency (Izumi, para. [0042]) and that YAG:Ce grain size adjusts wavelength output (Reiherzer, para. [0057]). Therefore, phosphor grain size is recognized in the art as a result-affecting parameter, and it would be obvious to adjust the 
Regarding claim 15, Izumi as combined further discloses that a first phosphor grain (621 Izumi:  YAG:Ce core of the YAG:Ce-YAG:Cr core-shell phosphor as Izumi’s 62: 621-622 core-shell as provided by Qin) of the plurality of phosphor grains is a first phosphor type and a second phosphor grain (61, Izumi) is a second phosphor type (Izumi, para. [0034]:  produces a different wavelength than first phosphor grain 621).
Izumi appears not to explicitly disclose that the second phosphor grain is of the plurality of phosphor grains, i.e. it is not encapsulated in cerium free YAG shells as recited in claim 1.
Reiherzer discloses in para. [0057] that YAG:Ce phosphor dominant wavelength may be varied by varying the particle size.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a similar cerium free YAG shell encapsulating a YAG:Ce particle as the second phosphor grain of a different particle size from the first phosphor grain in Izumi as combined to provide a further wavelength in producing a whiter light.  In so doing, the second phosphor grain of the plurality of phosphor grains is a different phosphor type (i.e. different size emitting a different wavelength.)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in view of Qin, Agrawal, Camras, and further in view of Lee (US PGPub 2017/0362502).
Regarding claim 12 Izumi as combined appears not to explicitly disclose scattering particles.
Lee discloses in Fig. 1 a wavelength converting layer (100, para. [0028]) comprising scattering particles (130, para. [0030]) which diversify paths of light to increase absorption by the wavelength converting material and thus improve optical efficiency (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the scattering particles as in Lee to diversify paths, increase absorption by the converting material, and thus improve optical efficiency in the device of Izumi as combined; .

Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive.
The Applicant argues on pages 10 and 11 or the remarks with regard to claim 1 that it would not have been obvious to “to modify Izumi’s aluminum oxide shells 622 to be YAG:Cr shells in view of Qin” because Izumi “is directed to improve color balance and reproducibility” by preventing interaction between first phosphor 61, which emits a shorter secondary wavelength, and phosphor 62 by means of “surface film 622 (which) reflects light emitted by the first phosphor 61.”  This is different from Qin’s YAG:Ce-YAG:Cr core-shell, which allows the interaction between YAG:Ce core emission and YAG:Cr core absorption-emission.  Moreover, the Applicant alleges, “stacking Qin’s YAG:Cr phosphor onto the second phosphor 62 of Izumi as a shell would complexify the device as taught away from by Izumi.”
The arguments are not persuasive.  First, the Examiner notes that the reflective shell 622 of Izumi is itself a complex multilayer film that must transmit both the short primary wavelength emitted by LED 4 and the long emission wavelength of nanocrystal phosphor 621 (phosphor 62 core) while reflecting intermediate emission wavelength of phosphor 61.  This is accomplished by means of a stack of 5 to 25 layers to provide an optical filter (para. [0048-0051]). This appears to be at least as complex as the efficient manufacturing process of the YAG:Ce-YAG:Cr core-shell as described by Qin.  But primarily, both Izumi and Qin direct their process to providing a predictable mix of colors by controlling the interaction between emission centers.  Contrary to Applicant’s assertion, Qin’s core-shell is directed to providing color balance and reproducibility by overcoming single matrix co-doping issues related to activator concentration luminescence quenching (p. 244, bottom col 1 to top col. 2) by individual mediation on each component of the core-shell structure through uniform spatial separation (p. 245, top of col. 1).  Thus, Izumi’s color balance and reproducibility may be more simply accomplished by use of Qin’s core-shell dual phosphor in place of Izumi’s phosphors 61 and 62.  At the cost of more complexity, but with the benefit of further degrees of freedom, either or both of Izumi’s phosphors 61 and 62 may comprise Qin’s core-shell phosphor and including the optical filter shell coating 622 of Izumi to tune color .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891